IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 27, 2009
                                     No. 07-40880
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MELVIN MILLER

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:07-CR-517-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Melvin Miller has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). That brief, inter alia: addresses the two issues identified in our
court’s prior order; and alleges no prejudice. See United States v. Miller, No. 07-
40880 (5th Cir. 19 Aug. 2008) (denying counsel’s previous motion to withdraw



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-40880

and directing counsel to file a brief addressing concerns related to Federal Rules
of Criminal Procedure 11(b)(2) and 11(b)(1)(E)). Miller has not filed a response.
      Our independent review of the record and counsel’s brief disclose no
nonfrivolous issue for appeal.     Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2